DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 05/27/2020. Claims 1-18 are pending in this application. Claims 1-2, 4 and 6-7 have been amended. Claims 9-18 are added.

Claim Objections
Claims 1-3, 5, 7-8, 10, 12-13, 15, 17-18 are objected to because of the following informalities:  
Claims 1-3, 5, 7-8, 10, 12-13, 15, 17-18 recite the limitation “the evaporators” which should be recited to “the multiple evaporators” for proper antecedence of basis.  
Claim 1 recites the limitation “the multiple parallel evaporators” in line 9 which should be recited to “the multiple evaporators” for proper antecedence of basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
the limitation “a unit” in claims 4, 9 and 14 has been interpreted as “the device” as recited in claim 1 (paragraph [0046]).
the limitation “electric heating elements” in claims 7, 12 and 17 has been interpreted as “electric heaters” (E1-14 and E2-14; see figure 2).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman (2007/0119196).
Regarding claim 1, Wellman discloses a device (see figures 1-2) for heating by absorbing latent heat of solidification of water (noted that that limitation “for heating by absorbing latent heat of solidification of water” has been considered as intended use; It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), characterized in that, comprising a compressor (40, 42, 44), a condenser (60) and multiple evaporators (102, 104 and 106) connected in parallel (see figures 1-2), the evaporators (102, 104 and 106) respectively have inlets and outlets (see figure 2), each of the evaporators (102, 104 and 106) has an electronic expansion valve (122, 124, 126; paragraph [0045]) at the corresponding inlet (see figure 2) and a solenoid valve (142, 144 and 146) at the corresponding outlet (see figure 2); 
after the evaporators (102, 104 and 106) are connected in parallel, the outlets of the evaporators (102, 104 and 106) are connected to an inlet of the compressor (40, 42, 44) and the inlets of the evaporators (102, 104 and 106) are connected to an outlet of the condenser (60; see figures 1-2); an outlet of the compressor (40, 42, 44) is connected to an inlet of the condenser (60; see figure 1); the compressor (40, 42, 44), the condenser (60) and the multiple parallel evaporators (102, 104 and 106) form a closed loop system through pipelines (see figures 1-2); 
there are circulating refrigerants in the closed loop system (see figures 1-2), and heating and deicing (hot gas defrost) processes are realized through a circulation of the refrigerants (abstract; see figures 1-2); 
the solenoid valve (142, 144 and 146) at the outlet of each of the evaporators (102, 104 and 106) is switched between opening or closing to realize switching between evaporating and deicing functions (defrost) of each of the evaporators (102, 104 and 106; abstract, see figures 1-2).
Regarding claim 2, Wellman discloses the inlets and outlets of the evaporators (102, 104 and 106) connected in parallel are each connected to main pipelines (38 and 66; see figure 2), one (66) of the main pipelines (38 and 66) at the outlets is connected to the compressor (40, 42, 44), and another one (38) of the main pipelines (38 and 66) at the inlets (the inlet of the compressors 40, 42, 44) is connected to the condenser (60; see figures 1-2).
Regarding claim 3, Wellman discloses outer surfaces of the evaporators (102, 104 and 106) connected in parallel directly exchange heat with water (the entrained water vapor from ambient air; paragraph [0008]).

Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are the reason for indication of allowable subject matter:
	The best prior art Wellman fails to disclose the claimed heat pump structure as required in claims 4, 9 and 14. Specifically, the limitation “the multiple evaporators form an outer surface of the heat pump, the outer surface is integrated with the housing of the heat pump to wrap the heat pump; the condenser inside the heat pump is provided with water outflow and inflow pipelines to circulate with an external water flow”. Also, the prior art of record fails to provide further teachings or motivation to modify the heat pump of Wellman in order to arrive the claimed invention. Therefore, claims 4-18 are allowable.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763